Citation Nr: 0528128	
Decision Date: 10/19/05    Archive Date: 11/01/05

DOCKET NO.  00-02 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to special monthly compensation on the basis of 
the need for the regular aid and attendance of another person 
or for being housebound.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

The appellant and his wife


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran had active duty from July 1969 to May 1971.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 1999 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts.  


FINDINGS OF FACT

1.  Service connection is in effect for post-traumatic stress 
disorder (PTSD), rated 100 percent disabling; tinea 
versicolor of the arms, rated 10 percent disabling; and 
residuals of a left knee shell fragment wound, rated 
10 percent disabling.  The latter two disabilities, 
considered separately, result in a combined rating of 20 
percent.  

2.  The medical evidence does not show that the veteran is so 
helpless as to need the regular aid and attendance of another 
person.  

3.  The veteran is not bedridden.  

4.  The veteran is not substantially confined to his home as 
a result of his service-connected disabilities.  


CONCLUSION OF LAW

The criteria are not met for special monthly compensation on 
the basis of the need for the regular aid and attendance of 
another person or for being housebound.  38 U.S.C.A. § 1114 
(West 2002); 38 C.F.R. §§ 3.350, 3.352 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 
5126 (West 2002)), imposes obligations on VA in terms of its 
duty to notify and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

In this case, the RO has had an opportunity to consider the 
claim on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159).  By virtue of the December 1999 
statement of the case, the April 2004 supplemental statement 
of the case, and the May 2003 RO letter to the veteran 
notifying him of the VCAA, he has been advised of the laws 
and regulations governing the claim on appeal and the 
evidence that he must supply and the evidence that VA would 
attempt to obtain.  Thus, he may be considered to have been 
advised to submit any pertinent evidence in his possession.  
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005).  
Finally, the Board notes that records of VA treatment through 
April 2004 have been obtained, and that the veteran has been 
afforded a VA compensation examination.  The veteran has not 
identified any additional evidence not already associated 
with the claims folder that is obtainable.  Conway v. 
Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  Therefore, the 
Board finds that the duty to assist has also been met.  

Also, the Board has considered the Court's holding in 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), wherein the Court held that 38 U.S.C.A. § 
5103(a) requires VA to provide notice to the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim before 
any initial unfavorable agency of original jurisdiction 
decision.  In the present case, the RO initially considered 
the claim on appeal prior to the passage of the VCAA and the 
modifications to 38 U.S.C.A. § 5103(a) therein.  Subsequent 
to that initial decision and the passage of the VCAA, the RO 
provided notice to the veteran of the laws and regulations 
governing the claim on appeal and the evidence that he must 
supply and the evidence that VA would attempt to obtain, as 
has already been discussed above.  Finally, the veteran's 
claim was reconsidered in April 2004.  Therefore, the Board 
finds no evidence of prejudicial error in proceeding to a 
decision on the merits in the present case.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

Analysis

At the outset, the Board notes that the veteran testified at 
a personal hearing at the RO before a Veterans Law Judge in 
August 2001.  He subsequently requested and was scheduled for 
an additional hearing before the same Veterans Law Judge.  
At the veteran's or his representative's request, the second 
hearing was twice rescheduled.  However, before another 
hearing could be held, the Veterans Law Judge who chaired the 
initial hearing retired and is no longer at the Board.  
The veteran was notified that he could have a hearing before 
another judge, if he so desired.  See 38 U.S.C.A. § 7107(c) 
(West 2002).  The Board's August 2005 letter to him advised 
that, if no response was received within 30 days, it would be 
assumed that he no longer desired a personal hearing before 
the Board.  No response has been received from the veteran.  
Therefore, the Board will proceed with consideration of his 
appeal, based on the evidence of record.  

Special monthly compensation is payable when a veteran is 
shown to be so helpless as to be in need of regular aid and 
attendance due to service-connected disabilities.  The 
following will be accorded consideration in determining the 
need for regular aid and attendance: inability of claimant to 
dress or undress himself (herself), or to keep himself 
(herself) ordinarily clean and presentable; frequent need of 
adjustment of any special prosthetic or orthopedic appliances 
which by reason of the particular disability cannot be done 
without aid (this will not include the adjustment of 
appliances which normal persons would be unable to adjust 
without aid, such as supports, belts, lacing at the back, 
etc.); inability of claimant to feed himself (herself) 
through loss of coordination of upper extremities or through 
extreme weakness; inability to attend to the wants of nature; 
or incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his or her daily environment.  
"Bedridden" will be a proper basis for the determination.  
For the purpose of this paragraph "bedridden" will be that 
condition which, through its essential character, actually 
requires that the claimant remain in bed.  The fact that 
claimant has voluntarily taken to bed or that a physician has 
prescribed rest in bed for the greater or lesser part of the 
day to promote convalescence or cure will not suffice.  It is 
not required that all of the disabling conditions enumerated 
in this paragraph be found to exist before a favorable rating 
may be made.  The particular personal functions which the 
veteran is unable to perform should be considered in 
connection with his or her condition as a whole.  It is only 
necessary that the evidence establish that the veteran is so 
helpless as to need regular aid and attendance, not that 
there be a constant need.  Determinations that the veteran is 
so helpless, as to be in need of regular aid and attendance 
will not be based solely upon an opinion that the claimant's 
condition is such as would require him or her to be in bed.  
They must be based on the actual requirement of personal 
assistance from others.  38 U.S.C.A. § 1114(l); 38 C.F.R. 
§§ 3.350(b)(3), 3.352(a).  



Additionally, special monthly compensation may be paid when 
the veteran has a single service-connected disability rated 
as 100 percent and (1) has additional service-connected 
disability or disabilities independently ratable at 60 
percent, separate and distinct from the 100 percent service-
connected disability and involving different anatomical 
segments or bodily systems, or (2) is permanently housebound 
by reason of service-connected disability or disabilities.  
This requirement is met when the veteran is substantially 
confined as a direct result of service-connected disabilities 
to his or her dwelling and the immediate premises or, if 
institutionalized, to the ward or clinical areas, and it is 
reasonably certain that the disability or disabilities and 
resultant confinement will continue throughout his or her 
lifetime.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).  

Service connection is in effect for PTSD, rated 100 percent 
disabling; tinea versicolor of the arms, rated 10 percent 
disabling; and residuals of a left knee shell fragment wound, 
rated 10 percent disabling; the two 10 percent ratings 
combine separately to a 20 percent rating.  Those ratings 
have been in effect since at least February 1997.  

At the August 2001 personal hearing before the Board, the 
veteran testified as to the disabling effects of a number of 
disabilities in support of his claim for special monthly 
compensation, including several for which service connection 
has not been established.  He indicated that he desired 
service connection for the latter disabilities, including 
bilateral ankle disorders, bilateral hip disorders, bilateral 
shoulder disorders, and a right knee disorder.  A rating 
decision in April 2004 denied service connection for those 
disabilities and also denied a rating greater than 10 percent 
for his service-connected left knee disability.  The record 
does not reflect that the veteran disagreed with that 
decision, by appealing it, so to the extent those additional 
disabilities may cause functional impairment, he cannot, in 
turn, use this as grounds for receiving special monthly 
compensation because this additional disability is unrelated 
to his service in the military.  

The veteran's representative filed the claim for special 
monthly compensation in October 1998.  

Records of the veteran's medical treatment since 1997 include 
the report of a VA hospitalization in February 1997, during 
which he primarily underwent therapy for his PTSD.  The 
examiner assigned a GAF score of 36, indicating severe 
impairment of his social and industrial functioning, and 
stated that he was totally unemployable.  The GAF score is a 
scaled rating reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental-health illness."  See the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders 32 (4th ed. 1994) (DSM-IV).

A VA compensation examination was conducted in May 1999.  The 
examiner noted that the veteran reported having severe 
traumatic arthritis of both knees and both shoulders and 
related severe limitation of motion, as well as tenderness in 
the Achilles tendons of both feet.  He reported that he had 
used crutches for ambulation for the previous two years, but 
that, for the previous six months, "the multiplicity of his 
limitations, particularly of his shoulders resulted in his 
use of the wheelchair for nearly all ambulating activities."  
The examiner noted that the veteran could do simple 
transfers, from chair to bed and back, but that he needed 
assistance for toileting functions, especially defecation.  
The veteran indicated that his wife prepared all his meals 
and did the majority of the housework at home.  He also 
stated that he was able to transfer from the car to his 
wheelchair with some assistance, but that he must be carried 
up the stairs into his home.  The examiner reported that the 
veteran was well developed and that his weight of 220 pounds 
was stable.  There was severe limitation of both knees and 
both shoulders.  Both Achilles tendons were tender.  The 
examiner did not record the degree of muscle strength in the 
veteran's upper or lower extremities or comment on the 
effects of pain.  Finally, the examiner stated that the 
veteran's physical limitations and limitations in activities 
of daily living were sufficiently severe to warrant aid and 
attendance measures.  (It should be noted that the Board is 
not bound by the examiner's legal conclusion, inasmuch as he 
clearly considered non-service-connected disabilities in 
making that statement.)  



The veteran was scheduled for an additional VA compensation 
examination in January 2004 to provide more specific 
information regarding his various disabilities.  He canceled 
the examination because he had no means of transportation to 
the clinic.  He has not subsequently indicated a willingness 
to attend such an examination or requested that it be 
rescheduled.  

Also of record are reports of a number of VA clinic visits 
and phone calls dated from October 2003 to April 2004.  The 
visits or phone calls largely concerned treatment for his 
PTSD or medication refills.  An examiner in March 2004 stated 
that he used to be wheelchair-bound, but that, since 
achieving better pain control with medication, he is now able 
to move around.  He denied having any muscle pain or 
weakness.  He also denied having any problem in his feet.  It 
was reported that he was advised to increase his level of 
physical activity and that he was very motivated.  

First, the Board notes that, although he canceled the VA 
compensation examination scheduled in January 2004 due to 
lack of transportation, the veteran was able to attend 
several clinic visits during that time period, including in 
March 2004.  Communication received from the veteran's 
representative in April 2004 indicated that the veteran would 
probably never report for an examination because of his level 
of disability.  However, in light of his ability to attend 
the VA clinic in March 2004, and especially considering that 
examiner's comments regarding the veteran's current ability 
to ambulate, the Board is not convinced of his inability to 
report for a VA compensation examination.  Nevertheless, the 
Board will accept his contention in that regard and consider 
his claim for special monthly compensation based on the 
evidence of record.  See 38 C.F.R. § 3.655, indicating it is 
permissible for VA to deny a claim for increased compensation 
strictly for failure to report for a necessary 
VA compensation examination to evaluate the severity of the 
disabilities at issue.

Although the veteran is rated totally disabled due to his 
PTSD, the record does not show that disability has caused 
sufficient impairment to result in the need for aid and 
assistance of another person in carrying out his daily 
activities, in particular, attending to the wants of nature, 
keeping himself clean and presentable, or protecting him from 
the hazards of his environment.  Nor does the evidence 
indicate that his service-connected tinea versicolor adds 
significant impairment to the limitations necessitating the 
aid and attendance of another person.  No recent evidence 
mentions any complaints or abnormal clinical findings 
concerning that disability.  The evidence shows-and the 
veteran so testified at his personal hearing-that it is his 
orthopedic disabilities that are most limiting.  

The Board must reiterate, however, that special monthly 
compensation (unlike special monthly pension) is payable only 
if the criteria are met due to service-connected 
disabilities-meaning disabilities resulting from the 
veteran's service in the military.  Non-service-connected 
disabilities may not be considered.  

At the May 1999 examination, the veteran complained of pain 
and limitation in all of his lower extremity joints and, in 
particular, in both shoulders.  He has stated that it was 
problems with his shoulders that caused him to give up using 
crutches in favor of a wheelchair.  But the only service-
connected orthopedic disability is residuals of a shell 
fragment wound to his left knee, which is currently rated 
only 10 percent disabling.  Although the 1999 examiner 
reported severe limitation in both knees, the Board cannot 
find from that information that the veteran's left knee 
disability prevents him from dressing himself, keeping 
himself clean and presentable, feeding himself, attending to 
the wants of nature, or protecting him from the hazards of 
his environment.  There is no credible evidence that his left 
knee disability necessitates aid and assistance.  This 
finding is further supported by the report of the March 2004 
clinic examiner who indicated the veteran is now able to 
ambulate without a wheelchair.  

Clearly, there is no evidence the veteran is bedridden and he 
does not contend that he is.  

So the Board concludes there is no credible evidence the 
veteran is so helpless, due to service-connected disability, 
as to need regular aid and attendance.  



The Board also finds that the percentage criteria for special 
monthly compensation pursuant to 38 U.S.C.A. § 1114(s) are 
not met.  Further, there is no evidence that the veteran is 
substantially confined to his home as a result of service-
connected disability.  Therefore, the criteria for special 
monthly compensation for being housebound are also not met.  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise (i.e., about evenly balanced), with the 
veteran prevailing in either event, or whether the 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107(b).  In this 
case, the Board finds that the preponderance of the evidence 
is against the veteran's claim and that, therefore, the 
provisions of § 5107(b) are not applicable.  See also Alemany 
v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

Special monthly compensation on the basis of the need for the 
regular aid and attendance of another person or for being 
housebound is denied.  



	                        
____________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


